NELSON, Circuit Justice.
The objection to the indictment is. that the 19th section of the act of August 30, 1842, does not apply to the case of goods imported from an adjacent foreign territory; and that such importations are governed by the act of March 2, 1821 (3 Stat. 616), which requires only that a manifest of the goods, duly verified, shall be delivered to the collector, and the duties paid, and that, in case of default, the goods shall be forfeited, together with the vessel or vehicle, and the party be subject to a penalty of $400, altered and increased by the act of March 3r 1823 (3 Stat. 781), to a penalty of four times thevalue of the goods. The law has now been changed by the 4th section of the act of July 18, 1866 (14 Stat. 179).
As the alleged offence was committed before the act of I860 was passed, I do not see how this indictment can be upheld, and must, therefore, grant the motion to quash it. See U. S. v. Smith [Case No. 16,319].